Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Applicant' s amendment filed on February 28, 2022 was received.  Claims 19, 23, 24, and 41 were amended.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on May 29, 2019. 

Rejoin
Claims 27-35 and 45-50 are allowable. The restriction requirement among groups, as set forth in the Office action mailed on December 14, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 14, 2018 is withdrawn.  Claims 27-35 and 45-50, directed to invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Claim Rejections
The claim rejections under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Brecht et al. (US 6,590,057 B1) in view of Klein et al.  (US2011/0245406 A1), as evidenced by Hsieh et al. (US 2006/0036007 A1), on claims 19-21, 23-26, 37-38, 41-44, and 52-53 are withdrawn because the independent claim 19 have been amended.  Support for the amendments can be found on page 41 lines 1-9 of the current specification.  
The claim rejections under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Brecht et al. (US 6,590,057 B1) in view of Klein et al.  (US2011/0245406 A1) as evidenced by Hsieh et al. (US 2006/0036007 A1), as applied to Claims 19-21, 23-26, 37-38, 41-44, and 52-53, and further in view of Groenewolt et al.  (US 8,569,438 B2), on claims 22 and 39-40 are withdrawn because the independent claim 19 have been amended.  Support for the amendments can be found on page 41 lines 1-9 of the current specification.  
The claim rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 ans 18-27 of copending Application No. 15/545,585 (‘585), on claims 19-26 and 37-44 are withdrawn because the independent claim 19 have been amended.  Support for the amendments can be found on page 41 lines 1-9 of the current specification. 

Reasons for Allowance
Claims 19-35, 37, 39-53 are allowed.  The closest prior arts of record, Brecht et al. and Klein et al.  do not teach nor suggest a coating material system, comprising: the fraction of solvent (J) is in the range of from 20 to 80 wt% based on the total amount of the coating material system as stated in the claim.

X references cited by Common Citation Documents:
X US6590057 B1, does not teach nor suggest a coating material system, comprising: solvent (J) is in the range of from 20 to 80 wt% based on the total amount of the coating material system as stated in the claim.

X CN1884334 A also published as US 20060293486 A1, does not teach nor suggest a coating material system, comprising: solvent (J) is in the range of from 20 to 80 wt% based on the total amount of the coating material system as stated in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

This application is in condition for allowance except for the presence of Claims 27-35 and 45-50 directed to an invention non-elected with traverse in the reply filed on February 14, 2019. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717